DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see remarks page 2 lines 10-20, filed 1/14/21, with respect to independent claims 21 and 31 have been fully considered and are persuasive.  The rejection of 10/16/20 has been withdrawn.  Prior art could not be found for the amended claim.  Thus, application is in condition for allowance.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claims 21 and 31.  The prior art could not be found for the features detecting, by a processor, a type of glasses worn on a human face in a to-be-processed picture, wherein the type of the glasses is myopia glasses or hypermetropia glasses, and wherein determining the type of glasses comprises: determining that the type of the glasses is myopia glasses; or determining that the type of the glasses is hypermetropia glasses and determining, by the processor, a deformation model of the lens area according to the type of the glasses, wherein the deformation model indicates deformation caused by the glasses on an image in the lens area, and the deformation model that is selected corresponds to the determined type of glasses.  These features in combination with other features could not be found in the prior art.  Claims 22-30 and 32-40 depend on claims 21 and 31, respectively.  Therefore, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






G.D.
February 26, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664